Name: Commission Regulation (EC) No 297/97 of 19 February 1997 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 No L 50/8 EN Official Journal of the European Communities 20 . 2 . 97 COMMISSION REGULATION (EC) No 297/97 of 19 February 1997 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as last amended by Regulation (EC) No 82/97 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 89/97 (4), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 21 February 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1997. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2 ) OJ No L 17, 21 . 1 . 1997, p. 1 . (f) OJ No L 253 , 11 . 10 . 1993, p. 1 . 4 OJ No L 17, 21 . 1 . 1997, p. 28 . 20 . 2 . 97 1 EN I Official Journal of the European Communities No L 50/9 ANNEX Description L Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP 1.10 New potatoes a) 29,80 409,76 58,23 221,95 9 106,64 4 931,63 0701 90 51 b) 172,35 196,55 21,83 57 377,22 65,36 5 855,85 0701 90 59 c) 255,06 1 201,47 21,31 l I 1.30 Onions (other than seed) a) 6,34 87,18 12,39 47,22 1 937,45 1 049,21 0703 10 19 b) 36,67 41,82 4,64 12 207,10 13,91 1 245,84 c) 54,27 255,61 4,53 I I 1.40 Garlic a) 149,16 2 051,01 291,45 1 110,93 45 582,10 24 684,64 0703 20 00 b) 862,68 983,82 109,26 287 194,16 327,16 29 310,69 | c) 1 276,69 6 013,79 106,67 1.50 Leeks a) 37,49 515,50 73,25 279,22 1 1 456,64 6 204,26 ex 0703 90 00 b) 216,83 247,28 27,46 72 183,62 82,23 7 366,97 c) 320,88 1 511,51 26,81 1.60 Cauliflowers a) 75,84 1 042,83 148,19 564,85 23 176,10 12 550,84 0704 10 10 b) 438,63 500,22 55,55 146 023,09 1 66,34 14 902,94 0704 10 05 c) 649,13 3 057,69 54,24 0704 10 80 I 1.70 Brussels sprouts a) 53,71 738,53 104,95 400,03 16 413,35 8 888,52 0704 20 00 b) 310,64 354,26 39,34 103 413,77 117,80 10 554,28 c) 459,71 2 165,46 38,41 l 1.80 White cabbages and red cabbages a) 42,94 590,44 83,90 319,81 13 122,12 7 106,18 0704 90 10 b) 248,35 283,22 31,45 82 677,1 1 94,18 8 437,92 c) 367,53 1 731,24 30,71 l 1.90 Sprouting broccoli or calabrese (Brassica oleracea L. convar. botrytis (L.) Alefvar. ita ­ lica Plenck) a) 105,95 1 456,85 207,02 789,11 32 377,47 17 533,77 ex 0704 90 90 b) 612,77 698,82 77,61 203 997,19 232,38 20 819,70 I c) 906,85 4 271,66 75,77 1.100 Chinese cabbage a) 81,56 1 121,48 1 59,36 607,45 24 924,08 1 3 497,45 ex 0704 90 90 b) 471,71 537,95 59,74 157 036,44 178,89 16 026,95 c) 698,09 3 288,31 58,33 I 1.110 Cabbage lettuce (head lettuce) a) 90,53 1 244,82 176,89 674,26 27 665,24 14 981,90 0705 11 10 b) 523,59 597,1 1 66,31 174 307,37 198,56 17 789,60 0705 11 05 c) 774,86 3 649,96 64,74 0705 11 80 1.120 Endives a) 21,82 300,03 42,63 162,51 6 668,02 3 611,01 ex 0705 29 00 b) 126,20 143,92 15,98 42 012,45 47,86 4 287,74 c) 186,76 879,73 15,60 I l 1.130 Carrots a) 46,50 639,39 90,86 346,33 14 210,03 7 695,33 ex 0706 10 00 b) 268,94 306,70 34,06 89 531,57 101,99 9 137,48 c) 398,00 1 874,77 33,25 I 1.140 Radishes a) 132,13 1 816,84 258,17 984,09 40 377,87 21 866,33 ex 0706 90 90 b) 764,19 871,50 96,78 254 404,42 289,80 25 964,21 I c) 1 130,93 5 327,18 94,49 1.160 Peas (Pisum sativum) a) 255,05 3 507,04 498,35 1 899,59 77 941,24 42 208,48 0708 10 90 b) 1 475,11 1 682,25 186,82 491 075,82 559,41 50 118,60 0708 10 20 c) 2 183,02 10 283,03 182,40 0708 10 95 I | No L 50/ 10 EN Official Journal of the European Communities 20 . 2 . 97 Description L Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.170 Beans : 1.170.1 Beans (Vigna spp ., Phaseolus ssp.) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 148,30 857,71 1 269,33 2 039,18 978,15 5 979,11 289,77 108,63 106,06 1 104,53 285 538,30 45 319,29 325,27 24 542,32 29 141,69 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 239,61 1 385,81 2 050,87 3 294,73 1 580,41 9 660,52 468,18 175,51 171,36 1 784,59 461 347,49 73 222,90 525,54 39 653,30 47 084,56 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 536,89 794,55 1 276,45 612,28 3 742,69 181,38 68,00 66,39 691,39 178 735,81 28 368,11 203,61 1 5 362,53 18 241,56 1.190 Globe artichokes 0709 10 30 a) b) c)      1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 422,19 2 441,78 3 613,60 5 805,28 2 784,66 17 021,73 824,93 309,25 301,93 3 144,43 812 888,85 129017,89 926,00 69 868,65 82 962,45 1.200.2  other ex 0709 20 00 a) b) c) 287,28 1 661,52 2 458,88 3 950,21 1 894,83 1 1 582,47 561,32 210,43 205,45 2 139,64 553 131,78 87 790,47 630,10 47 542,25 56 451,96 1.210 Aubergines (eggplants ) 0709 30 00 a) b) c) 184,04 1 064,42 1 575,23 2 530,62 1 213,88 7 420,07 359.60 134,81 131.61 1 370,71 354 352,46 56 241,15 403,66 30 456,96 36 164,78 1.220 Ribbed celery (Apium graveolens L., var . dulce (Mill) Pers.) ex 0709 40 00 a) b) c) 68,95 398,78 590,16 948,09 454,78 2 779,91 134,72 50,51 49,31 513,53 132 757,02 21 070,57 151,23 11 410,60 13 549,02 1.230 Chantarelles 0709 51 30 a) b) c) 1 162,07 6 720,96 9 946,38 15 978,93 7 664,73 46 851,99 2 270,59 851,21 831,05 8 654,99 2 237 461,20 355 119,30 2 548,80 192312,13 228 352,57 1.240 Sweet peppers 0709 60 10 a) b) c) 157,31 909,82 1 346,45 2 163,08 1 037,58 6 342,38 307,37 115,23 112,50 1 171,63 302 886,25 48 072,68 345,03 26 033,39 30 912,20 1.250 Fennel 0709 90 50 a) b) c) 73,55 425,38 629,53 1 011,34 485,12 2 965,37 143,71 53,87 52,60 547,79 141 613,91 22 476,29 161,32 12 171,86 14 452,94 1.270 Sweet potatoes , whole , fresh (intended for human consumption) 0714 20 10 a) b) c) 47,24 273,22 404,34 649.57 311.58 1 904,61 92,30 34,60 33,78 351,84 90 956,37 14 436,17 103,61 7 817,79 9 282,90 2.10 Chestnuts (Castanea spp .), fresh ex 0802 40 00 a) b) c) 1 59,46 922,25 1 364,85 2 192,64 1 051,76 6 429,06 311,57 116,80 114,04 1 187,64 307 025,88 48 729,70 349,75 26 389,19 31 334,69 2.30 Pineapples , fresh ex 0804 30 00 a) b) c) 59,75 345,57 511,41 821,59 394,10 2 408,98 116,75 43,77 42,73 445,01 115 043,25 18 259,12 131,05 9 888,09 11 741,17 20 . 2 . 97 | EN 1 Official Journal of the European Communities No L 50/ 11 Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP 2.40 Avocados, fresh a) 99,64 1 370,09 194,69 742,11 30 449,19 16 489,52 ex 0804 40 90 b) 576,28 657,20 72,99 191 847,85 218,54 1 9 579,76 ex 0804 40 20 c) 852,84 4 017,26 71,26 ex 0804 40 95 L 2.50 Guavas and mangoes , fresh a) 105,37 1 448,88 205,88 784,79 32 200,23 17 437,79 ex 0804 50 00 b) 609,42 695,00 77,18 202 880,45 231,11 20 705,73 c) 901,88 4 248,28 75,35 L 2.60 Sweet oranges , fresh : 2.60.1  Sanguines and semi-sanguines a)       0805 10 42 b)       0805 10 51 c)    0805 10 37 2.60.2  Navels , navelines , navelates , salustianas , vernas , Valencia lates , Maltese , shamou \ tis , ovalis , trovita and hamlins a)       0805 10 44 b)       0805 10 55 c)    0805 10 38 2.60.3  Others a) _ _ _ 0805 10 39 b)       0805 10 46 c)    0805 10 59 2.70 Mandarins (including tangerines and satsu ­ mas), fresh; clementines, wilkings and simi ­ lar citrus hybrids , fresh : 2.70.1  Clementines a) 66,22 910,55 129,39 493,20 20 236,30 10 958,81 0805 20 21 b) 382,99 436,77 48,51 127 500,65 145,24 13 012,56 c) 566,79 2 669,84 47,36 2.70.2  Monreales and satsumas a) 93,29 1 282,77 182,28 694,82 28 508,68 15 438,66 0805 20 23 b) 539,55 615,32 68,33 179 621,50 204,62 18 331,95 c) 798,49 3 761,24 66,72 2.70.3  Mandarines and wilkings a) 59,16 813,47 1 1 5,59 440,62 18 078,82 9 790,45 0805 20 25 b) 342,16 390,21 43,33 113 907,26 1 29,76 1 1 625,24 c) 506,36 2 385,20 42,31 2.70.4  Tangerines and others a) 51,96 714,47 101,53 386,99 15 878,56 8 598,91 ex 0805 20 27 b) 300,52 342,72 38,06 100 044,30 113,97 10 210,40 ex 0805 20 29 c) 444,74 2 094,91 37,16 2.85 Limes (Citrus aurantifolia), fresh a) 164,01 2 255,20 320,46 1 221,53 50 120,14 27 142,18 ex 0805 30 90 b) 948,57 1 081,77 120,14 315 786,49 359,73 32 228,79 c) 1 403,79 6 612,51 117,29 No L 50/ 12 I EN [ Official Journal of the European Communities 20 . 2 . 97 Description L Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.90 2.90.1 Grapefruit, fresh :  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 36,72 212,37 314,29 504,91 242,20 1 480,47 71,75 26,90 26,26 273,49 70 701,06 11 221,34 80,54 6 076,83 7 215,66 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 43,34 250,66 370,96 595,94 285,86 1 747,37 84,68 31,75 30,99 322,79 83 447,27 13 244,36 95,06 7 172,38 8 516,53 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c) 149,23 863,09 1 277,29 2 051,97 984,29 6 01 6,61 291,58 109,31 106,72 1 111,45 287 328,93 45 603,49 327,31 24 696,22 29 324,44 2.110 Water melons 0807 11 00 a) b) c) 45,66 264,08 390,81 627,84 301,16 1 840,91 89,22 33,45 32,65 304,07 87 914,22 13 953,33 100,15 7 556,32 8 972,42 2.120 Melons (other than water melons): 2.120.1  Amarillo , cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendrai , futuro ex 0807 19 00 a) b) c) 55,86 323,07 478,12 768,10 368,44 2 252,15 109,15 40,92 39,95 416,04 107 553,40 17 070,37 122,52 9 244,33 10 976,77 2.120.2  other ex 0807 19 00 a) b) c) 160,51 928,33 1 373,84 2 207,08 1 058,69 6 471,39 313,62 117,57 114,79 1 195,46 309 047,56 49 050,57 352,05 26 562,96 31 541,02 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c)      2.140.2 Other ex 0808 20 41 a) b) c)       2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 121,68 703,75 1 041,48 1 673,15 802,57 4 905,86 237,75 89,13 87,02 906,26 234 283,89 37 184,43 266,88 20 136,94 23 910,73 2.160 Cherries 0809 20 11 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 146,66 848,22 1 255,29 2 016,63 967,33 5 912,99 286,56 107,43 104,88 1 092,31 282 380,63 44818,12 321,67 24 270,91 28 819,42 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 107,31 620,64 918,49 1 475,56 707,79 4 326,49 209,68 78,60 76,74 799,24 206 615,75 32 793,08 235,37 17 758,84 21 086,95 2.180 Nectarines ex 0809 30 11 ex 0809 30 51 a) b) c) 107,55 622,03 920,54 1 478,86 709,37 4 336,17 210,14 78,78 76,91 801,02 207 077,85 32 866,42 235,89 17 798,56 21 134,11 20 . 2 . 97 EN Official Journal of the European Communities No L 50/ 13 2.205 Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP I 2.190 Plums a) 123,36 1 696,25 241,04 918,77 37 697,83 20 414,97 0809 40 10 b) 713,47 813,65 90,36 237 518,58 270,57 24 240,86 0809 40 40 c) 1 055,86 4 973,59 88,22 2.200 Strawberries a) 281,31 3 868,13 549,66 2 095,17 85 966,09 46 554,27 0810 10 10 b) 1 626,99 1 855,45 206,06 541 637,09 617,01 55 278,82 0810 10 05 c) 2 407,79 11 341,77 201,18 l II 0810 10 80 J 2.205 Raspberries a) 1 451,08 19 952,93 2 835,29 10 807,51 443 438,44 240 140,68 0810 20 10 b) 8 392,48 9 570,98 1 062,90 2 793 923,94 3 182,70 285 144,48 c) 12 420,07 58 504,21 1 037,73 J 2.210 Fruit of the species Vaccinium myrtillus a) 1 040,03 14 300,83 2 032,14 7 746,05 317 824,85 172 115,60 0810 40 30 b) 6015,13 6 859,79 761,81 2 002 484,16 2 281,13 204 371,10 c) 8 901,81 41 931,62 743,77 I 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 35,00 481,26 68,39 260,68 10 695,72 5 792,19 0810 50 10 b) 202,43 230,85 25,64 67 389,35 76,77 6 877,68 0810 50 20 c) 299,57 1 411,12 25,03 0810 50 30 J 2.230 Pomegranates a) 124,96 1 718,25 244,16 930,69 38 186,78 20 679,76 ex 0810 90 85 b) 722,72 824,21 91,53 240 599,23 274,08 24 555,26 c) 1 069,56 5 038,10 89,36 | 2.240 Khakis (including sharon fruit) a) 73,08 1 004,88 142,79 544,29 22 332,66 1 2 094,08 ex 0810 90 85 b) 422,67 482,02 53,53 140 708,96 160,29 14 360,59 c) 625,51 2 946,42 52,26 l 2.250 Lychees a) 146,01 2 007,70 285,29 1 087,47 44 619,49 24 163,34 ex 0810 90 30 b) 844,46 963,05 106,95 281 129,11 320,25 28 691,70 l c) 1 249,73 5 886,79 104,42